Citation Nr: 1755747	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee disruption of the anterior cruciate ligament.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from December 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2017, the Veteran provided testimony at a video conference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a higher rating for his service-connected left knee disability.

He was last evaluated for his left knee disability in March 2015.  The Veteran testified at the February 2017 hearing that his left knee disability has increased in severity.  Specifically, he testified to increased pain, grinding and instability of the left knee. 

Given that the record demonstrates a potential increase in severity of the Veteran's service-connected left knee since he was last evaluated by the VA, an additional examination is warranted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of his service-connected left knee disruption of the anterior cruciate ligament.  The entire claims file must be made available to and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include range of motion testing, reported in degrees, on active and passive motion, and on weight bearing and nonweight bearing.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's left knee disability, to include any additional functional impairment, in degrees, during flare-ups and repeated use.  

The examiner must provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  When the development requested above has been completed, the issue should be readjudicated by the AOJ including on the basis of additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




